DETAILED ACTION
Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021, has been entered.
 
Specification
The amended title submitted on March 10, 2021, is not sufficiently descriptive.  Additionally, all language prior to “USING” is not as short and specific as possible and should be condensed/simplified (see 37 CFR 1.72).  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends --Barrier Microinstruction Insertion for Preventing Speculative Execution of a Subsequent Memory Access Instruction based on Barrier Attribute--.
The amended abstract submitted on March 10, 2021, is objected to because of the following minor informalities:
In line 9, replace “out-of-order” with --out of order-- to correct a grammatical error.  The hyphens are only used for compound adjectives, and applicant is not using “out of order” as a compound adjective in this context.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure (assume original paragraphs unless otherwise noted) is objected to because of the following informalities:
In paragraphs [0003] and [0006], “in an out-of-order” is grammatically incorrect and must be reworded.
In paragraph [0006], applicant states that the fetch instruction is added into a barrier microinstruction.  This does not appear to be consistent with the original/current claims, which generally set forth adding a barrier after the fetch instruction.  Please correct as appropriate, or point to explanation of how such adding occurs, especially when, subsequently, both the execution instruction (derived from the fetch instruction) and the barrier microinstruction are separately queued.
In paragraph [0042], applicant refers to “the second load instruction”.  What load instruction is applicant referring to?  Each example in paragraphs [0040] and [0041] seems to set forth just one load instruction.
In paragraph [0048], last line, it appears “CACHE” should be --D_CACHE-- to match FIG.1.
In paragraph [0061], “in the in-order” is grammatically incorrect and must be reworded.
In paragraph [0064], line 3, replace “in-order” with --in order--.
In paragraphs [0067] and [0068], “in an in-order” is grammatically incorrect and must be reworded.
In paragraph [0068], “in an out-of-order” is grammatically incorrect and must be reworded.
For brevity, the examiner has omitted pointing out additional instances of this grammatically incorrect language (and the like).  However, other instances exist and they are objected to.  Applicant is requested to review the specification for all other instances and correct to avoid future objection.
In paragraph [0106], last line, is “BA0” supposed to be --BC0--?  Where is BA0 in FIG.6?
In paragraph [0113], line 2, replace “in-order” with --in order--.
In paragraph [0113], line 3, replace “in an out-of-order” with --out of order--.
In paragraph [0113], replace “LAOD” with --LOAD--.
In amended paragraph [0114] submitted on October 7, 2020, the examiner recommends rewording “indicating that the issuance from the RSA has been ready” to --indicating readiness to issue from the RSA-- to improve grammar/clarity.
In paragraph [0115], why is entry 6 described as being set?  If RSA6_older_RSA0 is set, this indicates that A LOAD1 is older than B LOAD2.  However, from the Example_1 code, B LOAD2 is older than A LOAD1.
In paragraph [0120], replace “B_LOAD2” with --B LOAD2-- (remove underscore).
In amended paragraph [0124] submitted on October 7, 2020, 3rd to last line, it appears that “and B LOAD2” should be deleted, because only A LOAD1 is suppressed due to the barrier.  B LOAD2 is actually allowed to execute (see paragraph [0129]).  This appears to be why no Interlock is set for B LOAD2 in FIGs.11-12.  It is free to execute speculatively even if the branch is not complete.
In paragraphs [0129], [0163], [0182], [0184], and [0203], replace all five instances of “A_LOAD1” with --A LOAD1-- (remove underscore).
In paragraph [0182], replace “ALOAD1” with --A LOAD1-- (insert space).
In paragraph [0198], line 4, replace “B LOAD2” with --A LOAD1--, as the latter, not the former, is the instruction subsequent to the barrier (see FIG.25).  
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there have been (and will be) numerous amendments, some of which to correct previous amendments, and this may cause confusion at printing of a patent, should this application issue.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that 

Drawings
Replacement FIGs.9-12 and 32 submitted on March 10, 2021, are objected to because of the following minor informalities:
In FIGs.9-12, move the underline left to fully underline “Branch Barrier to memory access (BBM)”.
In FIGs.9-10, the examiner still does not understand why the Older_flg associated with entry RSA6 is set.  From the code sequence at the lower right, isn’t A LOAD1 younger than B LOAD2?  If so, why is A LOAD1 indicated as older than B LOAD2 with the Older_flg?
In FIG.10, why is the RDY_flg transition not shown for entry RSA6 (in FIG.9, it is set to 0; for the instruction to issue at S34, doesn’t there have to be a transition to 1 in FIG.10)?
In FIGs.11-12, the examiner does not understand why the Older_flg associated with entry RSA6 is not set.  From the code sequence at the lower right, isn’t B LOAD2 older than A LOAD1 (the latter appears after the former)?  If so, B th Older_flg (RSA6_older_RSA0).
In FIG.32, step S4, remove the mark over the “N” in “INSTS”.  Please generally improve quality.
Replacement FIGs.1-31 submitted on March 10, 2021, are objected to for failing to comply with 37 CFR 1.84(t), which requires that drawing sheet numbers be placed in the middle of the top of the sheet, but not in the margin.  From 37 CFR 1.84(f), the top of the sheet is regarded as one of the shorter sides.  Applicant's sheet numbers incorrectly appear on the left side.  The examiner has seen sheet numbers incorrectly printed in final published patent drawings because they were not on the top.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any replacement must be in only black and white, and without blur, to avoid pixelation and further objection.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, 

Claim Objections
The examiner notes that the claims are difficult to read/understand.  The examiner recommends generally rewording/simplifying for clarity.  A number of recommendations to improve readability/clarity appear below.
Claim 1 is objected to because of the following informalities:
In the 2nd to last paragraph, insert commas before and after “which is one type of the execution instruction” for improved readability/grammar.
In the 2nd to last paragraph, replace “out-of-order” with --out of order--.
In the 2nd to last paragraph, applicant claims that the first memory access instruction and the barrier microinstruction are executed out-of-order.  In most embodiments (related to the different attributes), it appears that these two instructions are executed in order with respect to each other, but presumably can be executed out of order with respect to at least one other instruction.  For instance, for BBM (FIGs.9-10), if the first memory access instruction is B LOAD2, the barrier microinstruction (BA_UOP) appears before B LOAD2 and is executed before B LOAD2.  As such, these two instructions are executed in order with respect to each other.  However, these two instructions appear to be able to be executed out of order with respect to other instructions (e.g. ADD1, ADD2).  For BBM (FIGs.11-12), it does appear possible that BA_UOP could execute before B LOAD2, despite appearing after B LOAD2 in program order (if JMP1 C 
In the last line, the examiner recommends replacing “before” with
--and precedes-- for improved readability/clarity.
Claim 2 is objected to because of the following informalities:
In line 8, insert --second-- before “memory”.
In lines 8-9, delete “after the barrier microinstruction”.  This is unnecessary since claim 1 already establishes that the second memory access instruction is after the barrier.  As such, this language is redundant and makes the claim more difficult to read.
In the 2nd to last line, the examiner recommends replacing “before” with --that precedes-- for similar reasons as above.
Claim 3 is objected to because of the following informalities:
In line 2, insert --second-- before “memory”.
In lines 2-3, delete “after the barrier microinstruction” for similar reasons as above.
In lines 3-4, delete “before the barrier microinstruction” for similar reasons as above.  That is, claim 2 already establishes that the branch is before the barrier.  Thus, it does not need to be repeated in this claim, especially when it makes the claim more verbose and difficult to read/understand.
Claim 4 is objected to because of the following informalities:
In line 8, it appears that “a memory access instruction” is actually the second memory access instruction from claim 1.  As such, the examiner recommends replacing “a” with --the second-- (in line 8) and deleting “after the barrier microinstruction” (in lines 8-9) for similar reasons as above.
In lines 8-9, delete “after the barrier microinstruction”.  This is unnecessary since claim 1 already establishes that the second memory access instruction is after the barrier.  As such, this language is redundant and makes the claim more difficult to read.
In the 2nd to last line, the examiner recommends replacing “before” with --that precedes-- for similar reasons as above.
Claim 5 is objected to because of the following informalities:
In line 5, the examiner recommends replacing “before” with --that precedes-- for similar reasons as above.
Claim 6 is objected to because of the following informalities:
In lines 6-7, replace “the memory access instruction after the barrier microinstruction” with --the second memory access instruction--, for similar reasons as above.
In the 2nd to last line, the examiner recommends replacing “before” with --that precede-- for similar reasons as above (note use of “precede” instead of “precedes” due to multiple (all) instructions).
Claim 7 is objected to because of the following informalities:
In lines 3-4, replace both instances of “in-order” with --in order-- (remove hyphen).
In lines 5 and 7, replace both instances of “the memory access instruction after the barrier microinstruction” with --the second memory access instruction--, for similar reasons as above.
In line 6, replace “before” with --that precede--.
Claim 8 is objected to because of the following informalities:
In lines 3-4, replace both instances of “in-order” with --in order-- (remove hyphen).
In the 2nd to last line, replace “before” with --that precede-- for similar reasons as above.
Claim 9 is objected to because of the following informalities:
In line 5, replace “before” with --that precede--.
Claim 11 is objected to because of the following informalities:
In lines 3-4, delete “after the barrier microinstruction” for similar reasons as above.
In lines 6-7, delete “after the barrier microinstruction” for similar reasons as above.
Claim 12 is objected to because of the following informalities:
In lines 4 and 5, insert --that precede the barrier microinstruction-- after both instances of “instructions”.  Currently, applicant is claiming that the predetermined execution instruction is one of all instructions, which is inherent because an instruction has to be one of all possible instructions.
Claim 13 is objected to for similar reasons as claim 1.
All dependent claims are objected to due to their dependence on an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 8-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 5, lines 2 and 6, both instances of “the memory access instruction after the barrier microinstruction”, which could refer to the instruction in claim 4, lines 8-9, or to the second memory access instruction of claim 1.  The examiner recommends inserting --second-- before “memory” in lines 2 and 6, and also deleting both instances of “after the barrier microinstruction (assuming the objections to claim 4 are addressed as proposed above).
In claim 6, line 4, “the barrier microinstruction after the fetch instruction”.  Applicant never previously set forth such a microinstruction after the fetch 
In claim 8, line 6, “the barrier microinstruction after the fetch instruction”.  Applicant never previously set forth such a microinstruction after the fetch instruction.  The examiner recommends rewording claim 8 to more similarly resemble the form of claims 2 and 4.
In claim 11, line 4, “the branch instruction”.
Claim 9 is rejected for being indefinite due to its dependence on an indefinite claim.

Response to Arguments
On page 11 of applicant’s response, applicant argues the objection of FIG.9, stating that A LOAD1 is older than B LOAD2 and, therefore, the Older_flag is properly indicated.
From FIG.9, the example code shows that B LOAD2 is older than A LOAD1, the opposite of what applicant argues.  The examiner believes there may be a mistake in the specification, which is now objected to (see above).

Allowable Subject Matter
Claims 1-13 are allowed over the prior art.
The following includes analysis of the closest prior art and a statement of reasons for the indication of allowable subject matter:
Bright, “Microsoft’s compiler-level Spectre fix shows how hard this problem will be to solve”, February 14, 2018, 6 pages, has taught that a Microsoft compiler selectively inserts an LFENCE instruction after a branch to prevent speculative execution of subsequent loads.  This nd paragraph).
Piry et al., U.S. Patent No. 10,394,716, has taught inserting a barrier after a branch instruction.  However, the barrier allows for speculative execution of instructions after the barrier.  If mis-speculation occurs, the results written to cache are invalidated.  See FIGs.6A-B.
Arimilli et al., U.S. Patent Application No. 2007/0250668 A1, has taught a setting indicating either a strong ordering between memory operations, or a weak ordering between memory operations.  In response to a store instruction, if the setting indicates strong ordering, a barrier instruction is dynamically inserted to be executed before the store.  See FIG.5 and the description thereof.
Grisenthwaite et al., U.S. Patent Application Publication No. 2019/0205140 A1, has taught a compiler/programmer that adds a speculation barrier instruction to prevent a subsequent operation, appearing in program order after the speculation barrier instruction, that has an address dependency on an earlier instruction preceding the speculation barrier instruction in the program order, from speculatively influencing allocations of entries in a cache. This provides protection against speculative cache-timing side-channel attacks (abstract).  This includes disabling speculation for one direction of a branch instruction based on a setting in a control register (paragraph [0043]).
The prior art has not taught, alone or in combination, applicant’s combination of claimed steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183